Exhibit 99.1 TIFFANY & CO. NEWS RELEASE Fifth Avenue & 57th Street Contact: New York, N.Y. 10022 Mark L. Aaron 212-230-5301 TIFFANY INCREASES QUARTERLY DIVIDEND New York, May 16, 2013 –Tiffany & Co. (NYSE – TIF) today announced that its Board of Directors declared a quarterly dividend of $0.34 per share of Common Stock, reflecting a 6% increase in the quarterly rate. This action increases the quarterly dividend from $0.32 per share (or $1.28 annually) to a new rate of $0.34 per share (or $1.36 per share annually). Michael J. Kowalski, chairman and chief executive officer, announced the increase at the Company’s Annual Meeting of Stockholders and said, “Today’s increase acknowledges our Board of Director’s confidence in Tiffany’s growth prospects. It also represents the 12th dividend increase in the past 11 years.” The dividend declared today will be paid on July 10, 2013 to stockholders of record on June 20, 2013. Future dividends are subject to declaration by the directors. Company Description Tiffany & Co. operates jewelry stores and manufactures products through its subsidiary corporations. Its principal subsidiary is Tiffany and Company. The Company operates TIFFANY & CO. retail stores in the Americas, Asia-Pacific, Japan, Europe and the United Arab Emirates, and also engages in direct selling through Internet, catalog and business gift operations. For additional information, visit www.tiffany.com or call the shareholder information line at 800-TIF-0110. # # #
